Title: To George Washington from Timothy Pickering, 4 December 1796
From: Pickering, Timothy
To: Washington, George


                        
                            Sunday Evening, Decr 4. 1796.
                        
                        Captain Cathcart’s vessel, laden with stores for Algiers, he expects will sail
                            to-morrow. The Secretary of State therefore respectfully lays before the President this
                            evening the draught of a letter to the Dey, and a letter for Mr Barlow. The letter from the
                            Dey is inclosed; together with the letters from Mr Barlow to which the answer draughted by
                            the Secretary of State refers. These are too voluminous for a present perusal, entire: but
                            the Secretary believes his referrences to them are exact.
                        If the letters to the Dey & Mr Barlow meet the President’s approbation,
                            the Secretary will be glad to receive them to-morrow morning by nine o’clock, that the
                            former may be copied fairly for the President’s signature.
                        The mediterranean passes mentioned by the Dey (or rather the indented margins)
                            will be forwarded to Mr Barlow, with some entire specimens of the passports.
                        
                            T. Pickering.
                            
                    